— Order unanimously reversed and matter remitted to Erie County Family Court for further proceedings, in accordance with the following memorandum: Respondent appeals from an order adjudicating him a juvenile delinquent. The record reveals that, in admitting to the allegations of the petition, respondent was not advised of his right to remain silent (Family Ct Act, § 741; Matter of Kelly Sue N., 94 AD2d 976). Further, there is nothing in the record to show that *735respondent voluntarily waived his right to a fact-finding hearing or was made aware of possible specific dispositional orders (Family Ct Act, § 321.3, subd 1). (Appeal from order of Erie County Family Court, Notaro, J. —juvenile delinquency.) Present — Hancock, Jr., J. P., Callahan, Denman, Boomer and Moule, JJ.